                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ALBERT DAVIS, #175 321,                       )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )    CIVIL ACTION #: 2:16-cv-8-GMB
                                              )    [WO]
MONTGY. COUNTY DETENTION                      )
FACILITY, et al.,                             )
                                              )
       Defendants.                            )

                                        ORDER

       In accordance with the Order of this court entered on today’s date, Final Judgment

is entered in favor of Defendants and against Plaintiff, and this action is DISMISSED

without prejudice. Costs are taxed as paid.

       The Clerk of Court is DIRECTED to enter this judgment as a final judgment on the

docket sheet and to close the file.

       DONE this 5th day of March, 2019.
